WATSON, Judge.
This matter was consolidated for trial and appeal with No. 5437, Taylor v. Board of Levee Commissioners of Tensas Basin Levee District, 332 So.2d 495, in which a separate opinion has been rendered. No. 5437 is concerned with the taking of 3.44 acres from a parent tract of 7.4 acres in Catahoula Parish for levee purposes and the value of the taking. This suit is concerned with the damages allegedly sustained by plaintiff’s 1973 soybean crop and depreciation of the remainder of the farm land due to disturbance of the subsoil and topsoil.
The trial court concluded that plaintiff Taylor had lost his 1973 soybean crop which the trial court estimated at approximately 90 bushels. Damages as a result of the loss of his crop were valued at $6.50 per bushel or $585 gross, less $185 expenses, for a loss of $400. Plaintiff Taylor was given judgment against the levee district for $400.00; the levee district has appealed and plaintiff Taylor has answered the appeal. The facts are essentially those in suit No. 5437. In essence, the levee district contends on appeal that the trial court erred in awarding plaintiff damages for loss of his 1973 soybean crop on the ground that the loss was not proved with the requisite legal certainty. Plaintiff Taylor contends that the award is inadequate and should be increased to $1,298.70, although his counsel conceded in oral argument that this contention has been abandoned.
No manifest error appears in the conclusion that plaintiff lost his 1973 crop due to the actions of the defendant levee district and no abuse of discretion in the award of *501damages sustained as a result. The judgment of the trial court is affirmed. All costs are assessed against defendant-appellant, Board of Levee Commissioners of the Tensas Basin Levee District.
AFFIRMED.